Citation Nr: 0524148	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  96-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to October 
1977.  He also had subsequent service in the Army Reserve and 
National Guard, including active duty for training from 
August 18 to 30, 1985, and from August 2 to 16, 1986.  He had 
additional active duty from April 30 to September 15, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for hypertension and a left 
shoulder disability.  In November 1995, the veteran testified 
at a hearing at the RO.  

In a September 2004 statement, the veteran raised a claim of 
entitlement to an increased rating for his cervical spine 
disability.  This matter has not yet been addressed by the 
RO.  Inasmuch as this claim is not inextricably intertwined 
with the issues now before the Board on appeal, it is 
referred to the RO for initial consideration.

As set forth below, a remand of is required with respect to 
the issue of service connection for hypertension.  This 
matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

Although the veteran sustained left shoulder injuries during 
active service, they resolved without residual disability and 
the record contains no indication that any current left 
shoulder disability is causally related to the veteran's 
active service, any incident therein, or any service-
connected disability.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active service, nor is such disability causally related to 
or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a June 2003 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit any additional information that 
he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in June 1995, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the June 2003 VCAA notice and affording 
him the opportunity to respond, the RO reconsidered the 
veteran's claim as evidenced by the September 2003 
supplemental statement of the case.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  Neither the veteran nor his representative has 
argued otherwise.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  In that 
regard, it is noted that based on the veteran's claims, the 
RO contacted the VA Medical Centers in St. Paul, Minnesota, 
as well as Ann Arbor, Michigan.  These facilities 
unambiguously advised the RO that they had no such records 
pertaining to the veteran.  The Board finds that, based on 
the RO's efforts and the responses from the VA Medical 
Centers, it is reasonably certain that any such records are 
not available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
RO has advised the veteran that they were unable to obtain 
these records.  

In addition to obtaining service and post-service medical 
records, the veteran has been afforded VA medical 
examinations in connection with this claim.  Nonetheless, in 
July 2005 written arguments, the veteran's representative 
argued that a remand of this matter was warranted to afford 
the veteran another VA medical examination in order to obtain 
a nexus opinion regarding his left shoulder disability.  As 
set forth below, however, an unambiguous medical opinion was 
obtained regarding the veteran's left shoulder in August 
2003.  Based on evidence of record, another medical opinion 
is not warranted.  For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or development action is necessary in this case.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

I.  Factual Background

The veteran's service medical records show that in January 
1973, he was involved in an automobile accident in which he 
sustained several injuries, including a laceration of the 
left upper arm.  He was initially treated at a private 
hospital, where a blood pressure reading of 140/80 was 
recorded at the time of admission.  Subsequent service 
medical records show that in June 1973, the veteran had a 
small piece of glass removed from his left shoulder under 
local anesthesia, presumably a residual of the automobile 
accident.  In March 1974, the veteran sought treatment for a 
headache. At that time, his blood pressure was 134/94.  The 
assessments included post concussion headache.

In April 1975, the veteran sought treatment for pain in the 
left shoulder and arm.  He reported that he had been in a 
motor vehicle accident two years prior with an injury to his 
left shoulder.  He reported that he had since had glass 
fragments removed from the left shoulder and felt as if he 
may have additional fragments imbedded in his shoulder.  
Examination showed slightly decreased range of motion with 
pain, as well as point tenderness.  The assessment was 
deltoid tendonitis.  The following month, the veteran again 
sought treatment for left shoulder pain.  The assessment was 
no evidence of arthritis.  Later that month, the veteran 
complained of left shoulder pain, claiming that he had 
injured it doing karate.  X-ray studies showed no significant 
abnormality.  The assessment was bruised back muscles.  

In September 1977, two of the veteran's friends brought him 
to the medical clinic for treatment of contusions and 
abrasions.  At that time, the veteran's blood pressure was 
154/90.  The assessments were acute alcohol intoxication and 
contusions and abrasions.  

At the veteran's September 1977 military discharge medical 
examination, his upper extremities and musculoskeletal system 
were normal.  A blood pressure reading of 120/72 was 
recorded.  On a report of medical history, the veteran denied 
a history of high blood pressure and a painful or "trick" 
shoulder.  

In April 1978, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities.  His application, however, is entirely negative 
for notations of hypertension or a left shoulder disability.  

In connection with his claim, the RO obtained VA clinical 
records showing that the veteran was hospitalized in January 
1978 in connection with his complaints of headaches.  The 
hospitalization report is negative for complaints or findings 
of hypertension, elevated blood pressure readings, or a left 
shoulder disability.  

The veteran was afforded a VA medical examination in 
September 1978.  The report of this examination is likewise 
negative for complaints or findings of hypertension or a left 
shoulder disability.  The veteran's blood pressure was 120/80 
at the time of the examination.  

Private clinical records dated from August 1978 to May 1988 
are negative for complaints or findings of hypertension or a 
left shoulder disability.  Blood pressure readings taken 
during this period were consistently below 140/90.  

VA clinical records dated from March 1979 to March 1981 are 
negative for complaints or findings of elevated blood 
pressure, hypertension, or a left shoulder disability.  

Records pertaining to the veteran's service in the Army 
Reserve and National Guard show that at annual examinations 
in March 1980 and September 1982, the veteran's upper 
extremities and musculoskeletal system were normal.  Blood 
pressure readings of 128/74 and 126/84 were recorded, 
respectively.  On a March 1980 report of medical history, the 
veteran denied a history of high-blood pressure and a painful 
or "trick" shoulder.  In September 1982, he reported a 
history of surgery to remove a foreign body from his left 
shoulder in 1973.  

At a June 1984 enlistment examination for the Texas Army 
Reserve and National Guard, the veteran's upper extremities 
and musculoskeletal system were normal.  A blood pressure 
reading of 120/86 was recorded.  On a report of medical 
history, the veteran denied a history of high-blood pressure 
and a painful or "trick" shoulder.  He reported that 
service connection was in effect for a scar of the left 
shoulder.  

In August 1985, while on active duty training, the veteran 
sought medical treatment and complained of left shoulder pain 
off and on for the past 13 years.  He claimed that he had a 
history of a severe, service-connected injury.  The 
assessment included old injury and the veteran was given 
light duty at his request.  In August 1986, the veteran 
sought treatment for neck pain and left shoulder pain.  He 
claimed that he had been looking into the truck of a motor 
vehicle and had been hit on the head by the trunk.  A blood 
pressure reading of 108/68 was recorded.  The diagnosis was 
closed head injury.  No left shoulder pathology was 
identified.  In August 1986, the veteran visited the clinic 
and requested a sick slip to get a neck brace.  At that time, 
a blood pressure reading of 130/100 was recorded.  

In May 1987, the veteran sought treatment for right ankle 
pain after he claimed to have been involved in another motor 
vehicle accident.  X-ray studies were negative.  The 
following week, the veteran sought treatment after he claimed 
to have fallen down the stairs.  He reported that he had been 
going down the stairs for a formation and had been using a 
cane due to his ankle injury.  He indicated that he slipped 
while going down the stairs and injured himself.  Following 
the fall, the veteran complained of numerous symptoms, 
including neck pain, bilateral shoulder pain, right ankle 
pain, and low back pain.  The diagnoses included left 
supraclavicular adenopathy and he was given a physical 
profile at his request.  The veteran thereafter underwent 
physical therapy.  At a June 1987 physical therapy 
evaluation, the veteran complained of low back, bilateral 
shoulder, and neck pain.  He reported that all had been 
problems in the past, but had recently been aggravated in a 
May 1987 motor vehicle accident.  The assessment was low back 
pain, physical examination indicates subjective complaints 
affected by overlay.  At a physical therapy evaluation in 
July 1987, the veteran was described as "well known" to the 
clinic for his various complaints, including right and left 
shoulder tendinitis.  Examination showed that although the 
veteran guarded his shoulder and moved it slowly, it was 
essentially within normal limits.  In November 1987, the 
veteran had full range of motion of the left shoulder.

VA clinical records dated from November 1989 to January 1994 
are likewise negative for complaints or findings a left 
shoulder disability.  In November 1989, the veteran's blood 
pressure was 124/88.  In December 1989, the veteran's blood 
pressure was 104/74.  Nonetheless, the diagnoses at that time 
included hypertension and the veteran was advised to lose 
weight.  In January 1990, his blood pressure was 110/80.  In 
April 1990, it was 124/92.  In April 1990, the veteran 
requested a refill of medications for hypertension.  His 
blood pressure was 118/90.  In April 1990, the veteran was 
hospitalized in connection with his complaints of a pain in 
the sternum.  The diagnoses included acute erosive 
duodenitis.  Also diagnosed was essential hypertension, 
controlled on therapy.  In June 1993, the veteran's blood 
pressure was 130/100.  In August 1993, his blood pressure was 
138/100.  The diagnostic impressions included hypertension.  
Blood pressure readings through January 1994 were normal.

In March 1994, the veteran submitted claims of service 
connection for numerous disabilities, including hypertension 
and a left shoulder disability.  He indicated that a review 
of this medical records would show that his hypertension 
started during active duty.  He further indicated that he had 
injured his left shoulder in a fall while on active duty in 
May 1987.  

In connection with the veteran's claim, the veteran was 
afforded a VA medical examination in May 1995, at which he 
reported that he sustained a superficial laceration of the 
left shoulder in a January 1973 car accident.  He stated that 
in a subsequent car accident, he sustained additional 
injuries, including a sprain of his neck.  In 1987, he 
claimed that he slipped on a wet floor while working in a 
civilian capacity and sustained various injuries, including a 
fracture of the left hand and wrist.  No complaints or 
abnormalities pertaining to the left shoulder were noted at 
the time of the examination.  

At a VA hypertension examination in May 1995, the veteran 
reported that on a routine visit to the troop clinic in 1990, 
hypertension was discovered.  He indicated that he was given 
no medication at that time, but he now took Verapamil every 
day.  Examination showed that the veteran's sitting blood 
pressure was 120/72 and his standing blood pressure was 
130/94.  The diagnosis was essential hypertension, under 
treatment.  

At a November 1995 hearing, the veteran testified that he had 
injured his left shoulder in a January 1973 car accident.  
Since that time, he indicated that he had had ongoing left 
shoulder problems.  He claimed that he was first diagnosed as 
having high blood pressure while on active duty between 1971 
and 1977, although he was initially treated conservatively.  
He indicated that he currently took Verapamil daily.  

VA clinical records, dated from January 1994 to September 
1995 are negative for notations of hypertension or elevated 
blood pressure readings prior to January 1995.  In January 
1995, the veteran sought treatment, stating that he wanted to 
get back on blood pressure medication.  He claimed that he 
had previously been on such medications, but that they had 
been discontinued about one year prior.  The veteran's blood 
pressure at that time was 138/88.  The diagnosis was 
hypertension.  In March 1995, the veteran sought treatment 
for chest pain.  He reported a history of hypertension.  In 
May 1995, the veteran was diagnosed has having new onset 
hypertension.  He was started on Verapamil.  

The veteran was again afforded a VA medical examination in 
November 1996.  He reported that he sustained a soft tissue 
injury to his left shoulder in 1972, requiring surgical 
repair.  He claimed that his left shoulder currently felt 
stiff.  During the examination, the veteran did not cooperate 
with the examiner's efforts to examine him, claiming that he 
had severe pain.  X-ray studies of the left shoulder, 
however, were normal.  The assessment was restricted left 
shoulder motion.

At other VA medical examinations in November 1996, the 
veteran reported that he injured his left shoulder in a fall 
in May 1987 and when he was struck in the neck by the trunk 
of a car in August 1986.  A left shoulder disability was not 
identified on objective examination.  

In pertinent part, VA clinical records dated from June 1996 
to April 2001 show notations of hypertension.  In addition, 
between January and October 1999, the veteran complained on 
several occasions of soreness in the muscles of his neck, 
back, and shoulders.  The assessments included muscle 
soreness.  In August 2000, the veteran complained of pain in 
both arms.  He reported that he had sustained a neck injury 
several years prior and now had radiating arm pain.  
Examination showed full range of motion of the right 
shoulder.  The left shoulder was slightly limited and 
exhibited scarring.  An MRI of the cervical spine was 
recommended.  The remaining clinical record are negative for 
complaints or findings of a left shoulder disability.  

The veteran underwent VA medical examination in August 2003.  
He reported that he injured his left shoulder in a 1973 
automobile accident.  He indicated that he lacerated his left 
shoulder in the accident and claimed that he could not lift 
his arm for a few days following the accident.  Thereafter, 
his pain decreased and he did not have pain again until 1985, 
when he began experiencing increased left shoulder 
symptomatology.  The examiner reviewed the veteran's claims 
folder and noted that although the veteran had lacerated his 
left shoulder in the 1973 accident, there was no indication 
of any other left shoulder injury.  After examining the 
veteran and reviewing his claims folder, the examiner 
diagnosed left shoulder bicipital tendinitis.  He indicated 
that it was his opinion that the veteran's left shoulder 
disability was not likely related to the in-service motor 
vehicle accident.  

II.  Laws and Regulations

Service connection is granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty "in the active 
military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  

Where a veteran had 90 days or more of continuous active 
service after December 31, 1946, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran claims that he has a current left shoulder 
disability which was incurred at some point in service.  He 
has given conflicting accounts regarding the origin of his 
claimed left shoulder disability.  For example, in his 
original claim, the veteran indicated that he had injured his 
left shoulder in a fall while on active duty in May 1987.  At 
his November 1995 hearing and at an August 2003 VA medical 
examination, however, the veteran testified that he had 
injured his left shoulder in a January 1973 car accident.  He 
has also attributed his left shoulder disability to an 
episode in 1986 when he claimed a car hood fell on his neck.  

The veteran's service medical records do confirm that he 
sustained a laceration of his left shoulder in a January 1973 
car accident and subsequently had a piece of glass removed 
from the area.  Objective examination following the accident, 
however, showed no other left shoulder pathology.  Likewise, 
although the veteran subsequently complained of left shoulder 
pain during his first period of active service, X-ray studies 
of the left shoulder were normal and the assessment was 
deltoid tendonitis.  The remaining service medical records 
pertaining to the veteran's first period of active duty are 
negative for notations of a left shoulder disability.  
Moreover, at his September 1977 military discharge medical 
examination, the veteran's upper extremities and 
musculoskeletal system were normal and the veteran denied a 
history of a painful or "trick" shoulder.  

It is also noted that medical records corresponding to the 
period between the veteran's separation from active service 
in October 1977 and his periods of active duty for training 
in 1985 and 1986 are entirely negative for any complaint or 
finding of a left shoulder disability.  In addition, although 
the veteran complained of left shoulder pain during his 
periods of active duty for training in 1985 which he 
attributed to a "service-connected injury," no objective 
shoulder pathology was identified.  

Based on the foregoing, the Board finds that the evidence 
shows that any January 1973 left shoulder injury resolved 
without residual disability.  Again, the veteran's upper 
extremities and musculoskeletal system were normal at the 
time of his separation from active service.

The Board has also considered the veteran's claims that he 
injured his left shoulder when the trunk of a car fell on his 
neck in 1986 or when he claimed to have fallen down the 
stairs in 1987, both during periods of active duty for 
training.  Service medical records corresponding to those 
period of service show that the veteran complained of various 
symptoms following these claimed incidents, including 
shoulder pain.  Nonetheless, a review of the objective 
medical evidence of record contains no indication that any 
current left shoulder disability is causally related to the 
veteran's active service or any incident therein, including 
the claimed 1973 car accident, 1986 automobile hood incident, 
or 1987 fall down the stairs.  Indeed, in August 2003, after 
examining the veteran and reviewing his claims folder, a VA 
examiner concluded that the veteran's current left shoulder 
disability was not related to the in-service motor vehicle 
accident.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a medical professional who examined 
the veteran and based his opinion on a review of the 
veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

Moreover, the Board notes that the only other evidence of 
record which contradicts this opinion is that of the veteran.  
Although he has argued that his left shoulder disability was 
incurred in service, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record.

In light of the veteran's contentions, the Board has also 
considered the provisions of 38 C.F.R. § 3.303(b), pertaining 
to continuous symptomatology.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  In this case, as delineated above, 
despite the veteran's contentions, the record contains large 
spans in the medical evidence which are negative for 
notations of left shoulder complaints.  In any event, as 
noted, the objective medical evidence shows that the 
veteran's claimed in-service left shoulder injuries did not 
result in chronic disability.  See also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  

The Board has also considered the provisions of 38 C.F.R. § 
3.310(a), as well as the Court's holding in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  It is noted that service-
connection is currently in effect for a cervical spine 
disability and the veteran has, on occasion, complained of 
radiating pain in his arms.  Nonetheless, the record contains 
absolutely no indication that the veteran currently has any 
left shoulder pathology which is causally related to or 
aggravated by any of his service-connected disabilities.  
Neither the veteran nor his representative has argued 
otherwise.  

Thus, after considering all of the evidence of record, the 
Board must conclude that the weight of the evidence is 
against the veteran's claim of service connection for a left 
shoulder disability.  The evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.  


REMAND

The veteran also claims entitlement to service connection for 
hypertension, arguing that he was first diagnosed as having 
hypertension in service.  Again, he has given conflicting 
reports as to when he was first diagnosed as having 
hypertension.  At his November 1995 hearing, he claimed that 
he was first diagnosed as having high blood pressure while on 
active duty between 1971 and 1977.  At a VA May 1995 VA 
medical examination, he indicated that hypertension was first 
diagnosed in 1990.  The medical evidence currently of record 
is summarized above and indicates that the veteran was first 
diagnosed as having hypertension in December 1989.  

The veteran's representative argues that the veteran's 
current hypertension had its inception in service, as 
evidenced by elevated blood pressure readings therein.  
Again, the pertinent evidence of record is summarized above.  

As noted, service connection is granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty 
"in the active military, naval, or air service."  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474,477-78 (1991).  
In other words, service connection is not warranted for 
diseases unless the individual was on active duty or active 
duty for training at the time of the disablement or death due 
to the injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 
485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 
(1990).

Where a veteran had 90 days or more of continuous active 
service after December 31, 1946, and certain chronic 
diseases, including cardiovascular-renal disease (such as 
hypertension), become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Criteria in effect at the time the veteran filed his claim of 
service connection for hypertension provided that a 10 
percent rating was warranted for that disability when current 
diastolic blood pressure readings were predominantly 100 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1994).  
Effective January 12, 1998, the Rating Schedule was amended 
to provide a 10 percent rating for hypertension when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; or with a history of 
diastolic pressure predominantly 100 requiring continuous 
medication for control.  See 62 Fed. Reg. 65207-65224 (1998) 
(codified at 38 C.F.R. § 4.104, Code 7101 (2004).

The veteran's service medical records do contain rare 
episodes of elevated blood pressure readings, in March 1974, 
September 1977, and in August 1986.  Otherwise, service 
medical records show his blood pressure was consistently 
below 140/90.  

The RO has not yet obtained a VA medical opinion in 
connection with the veteran's claim of service connection for 
hypertension.  This has not escaped the attention of his 
representative, who has requested a remand of this matter in 
order to obtain a nexus opinion.  Under the Veterans Claims 
Assistance Ace of 2000 (VCAA), the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  Given the evidence 
set forth above, the Board finds that an examination is 
necessary.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be afforded VA 
medical examination to determine the 
etiology and likely date of onset of his 
current hypertension.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to provide an opinion 
as to the etiology and likely date of 
onset of the veteran's hypertension, to 
include stating whether it is at least as 
likely as not that any current 
hypertension was incurred during either 
of the veteran's periods of active 
service (i.e. from June 1971 to October 
1977, or from April to September 1987) or 
during either of his periods of active 
duty for training (i.e. from August 18 to 
30, 1985, or August 2 to 16, 1986).  A 
complete rationale for all opinions 
expressed by the examiner should be 
provided.

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


